Title: To James Madison from Louis-Marie Turreau de Garambouville, 25 November 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
A Washington le 25. Novembre 1806.

Vous connaîtrez par la lettre ci-jointe de M. Le Maire de Norfolk au Consul français du lieu, Son refus formel de Seconder les agents français pour arrêter les déserteurs des équipages des Vaisseaux de Sa Majesté.
La désertion, qui est presque toujours le résultat de l’embauchage, obtiendra l’impunité, si les Autorités Américaines peuvent Se dispenser de Seconder les efforts des Agents Français pour en arrêter les progrès & atteindre les coupables.
Je me repose, Monsieur, sur la loyauté du Gouvernement fédéral pour mettre un terme à ce déni de Secours & de justice de la part d’une autorité Subalterne dont l’exemple Serait peut-être Suivi, si elle n’était avertie de ses devoirs.  Agréez, Monsieur, une nouvelle assurance de ma haute Considération

Turreau

